UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7201


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FABIAN ANTON CROSBY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:04-cr-00250-RJC-CH-17)


Submitted:    February 23, 2009             Decided:   March 11, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fabian Anton Crosby, Appellant Pro Se.     Kimlani Murray Ford,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fabian Anton Crosby appeals the district court’s order

denying     his    motion    for     reduction     of   sentence         under     18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,      we    affirm     for   the

reasons stated by the district court.              United States v. Crosby,

No.    3:04-cr-00250-RJC-CH-17        (W.D.N.C.     Mar.       20,     2008).     We

dispense    with    oral     argument    because    the        facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2